Exhibit [Letterhead of Moss Adams LLP] Consent of Independent Registered Public Accounting Firm The Board of Directors Banner Corporation Walla Walla, Washington We consent to the reference to our firm under the caption “Experts” and to the use of our report dated March 16, 2009, relating to the consolidated statements of financial condition of Banner Corporation and subsidiaries (the Company) as of December31, 2008 and 2007, and the related consolidated statements of income, comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2008, and of our same report, with respect to the Company’s internal controls over financial reporting as of December 31, 2008, incorporated by reference in the Banner Corporation Prospectus for the issuance of 3,875,000 shares of $.01 par value common stock pursuant to the Company’s Dividend Reinvestment and Direct Stock Purchase and Sale Plan. /s/Moss
